261



         OFFICE        OF   THE   ATTORNEY        GENERAL     OF   TEXAG
                                       AUSTIN




Doparttioat
        of Agrioulture
8trta    of    ‘hzar
Au&la,        Texar

(kntlozan~                               httmtl          : 'Iyr.. 8   plaaey
                                      ,..           @A
                                                                      262




              Cpou will aloo plram advise whtti.ar     or‘not tbo
           1Yelghtadrraoa~rer ~i7lsloo 0r tm l?tategeper*snt
           0r *foulture    has ruponlsion of woi&tr an4 nolghing
                      or tk?8e occe;anlesorsratlng under tk6
           lp 2lp a ent
           Vaokerr an4 Etookyards Aat* the 84~ a8 In other
           ocimeralal eatabllsiuiontr bemrlng in mind that mob
           or the bualmm    traneaato b by time    aompr~irr..lr
           lntra-ctatr o0."~~4roo whllo 80x0 0r tkolr tmnooctlonr
           probably intolrr lntlr-@ato    oa-wroe. W
             In Oplnlon No. O-73 by thl# 4rQcrtzirnt~w ha14 tkat
a4 person ocgagoa in the pub!10 wdghi4.0r       lfrratook r0r hire
or any peraon rho wol@x8 oattle ot llveatoak li4 lsruer,rolght
orrtlflorteror weight skeets upon whioh rellanor ir to bs plaaod
ror aoaurate wright,    ar8 pub110 welgter8 wltbln tha punier or
Art. 6680 et seqa, RarUsedCltil Etatutorai Texas, an4 an
aaaor4i.viy required to oofxplpwith tb     regulatory prorlslonn at
      rtntutar.
tti;ss*
           ?iosesuue that the enp2~oyoe.r Q6sarlbed In your letter
ielgb llvertoak ior hire or srelgh‘llvestcak an4 lesue weight
oerticicater or weight &zests upon wkloh relianalr1s to ba
plaoea r o r loazrate weight, an4 tP..srelorr ara within trioda-
riaftioa of a publla weigher m1 out in our Cpfnlon Yo. O-75,
nrefrna to.
            The first questionpose4 by ycu in this co.meation is
whothr    or not the mployeas ot stockyards m4 llvtatock ocmlr-
rtoa aorapaaissln hxalr whloh operate WXISP the ?edsral raokora
a;l4 Stockyards  Aat, and nhloh perform suoh %mlghlng smloes,
ara subjsat to tke   regulatory provisions or t2e statLt.orot Texar
portalnIne to publla woighorn,
         You further aek ii these oompniua are subjeotto tk8
        or T~XOS portalnlng to rsighto an4 wslghlng rqulpmmt
ntrtiiteo
an4 thererore unarr the rupervlsloo 0r your depsrtzmt       ln the
mnnner provided for in suoh 6totute8.
              To doraonstratethe purpow,   #oope and appliaatlon oi
the Paokrrr     and StookJardS Aat (UfX&   Tlt1.r71, we quote tha
r0uorfn8      or   it0   F~VISIOMI


              8ootlon 18sr
              *fcr tte purgoso ot this ohapter (but not in any
         wise llnltlngtlx drrlnltlon in tkr praomllng seatlcn)
                                                                     263




a tnn8aotlon in respeat to any artlolo shall bo ~cn-
rider64 to be in aommerao it rush artiale 18 part ;i
that aurmnt of oomcoron usual in the llvsatook and
meat-peaking ln6uatrie8, rherrby llvs8took neat8,
moat toad products, livertook rroduotr,:dafry qroductta,
poultry,  poultry produot8, or esg8, are sent from one
 State with the a~etatlon   that they will on4 ttrlr
 tranrlt, after puroba8e, in another, including in ad-
dition to oaaeo within the above goner81 4e.8o&t:on,
all aa808 when puraha8e or ralr Is ,althor-?or rhlpmrnt
to another State, or for slaughter .of livestock   withlil
th0 State an4 tho ahlpn.ontoutrldo the state ai the
produat8 rrrulting from ruoh rlaughter. hrtlalrr norually
 ln 8uoh ourrent of oomerae shall not br ooa8idrr4dout
OS suoh ourrent through nrort being ha4 to any ~.ean8
OS devlao intended to re~ova traIuaction8 ia rrspot
t!~erstotram tka provisions  of this aheytar. For the
purpoea 0r this 6ectloa the xcr4 Wtate' loelude
Territory, the alstrlat of Coluscbla,poasresloa of
the United St&tea, sn4 iOralgn nation.*

l%otlon 201:
     Yjtookyard ownar,w *atoakyGrd sorvfaa8~w wmarket
agsnay;w nde&ler;* defined
          *&on   usod in thla ahaptsr -
          “(a) The   term   *8tookyar4       cwnew mans any person
lngagetdin the        buriness       of   aonduatiry or o>nmtlng a
rtookywd;

          w(b) The ten3 fStookyar4 sarrlooaf man8          srn?oo8
or raollltirs rurnlshad tita rtookyard in oonnrotlon
with the rocolvlng, buying or selling on a oo!zmla81on
bada or othsrrisa, mrketlng, feoblng, watering,
holding, dollvery, shlpmrnt, woighlng, or ha.?dllngin
oomerom, ot llrestoakt
     w(o) %'ko term barkst &@nay~ moans any person
engaged ln the busfneoa oi (1) buying or selling
in oomerae llrartoak et a rtoakyrrd on a ao~lsslon
bar18 or (g) rurnisklng stookyard _sanlorr; an4
          -(a) Tkr ton  'dealer' RIcaneany FOZIOD,not 4
nzarkrt     a~onoy, engagsd in the bwlne88 of buyIn@ or
                                                                                         264


Departrtentof 4fgrlaultura,pup               4




    ulllng In oameroe llvwtook mt                      l rtookyard,            llth sr
    o nh i8 o va lo o o unt
                          or l             tta     omplo~er or l68nt            of
    the roador or pur&a8rr.*




             -(@I when     wee    in     8e0ti0-      a01   t0     2p,    imu8w,
    of    thl8   ohapt.?    the   trra               gleoa,
                                           ‘rtookyard’       ~-8         any
    l8hbii8hWnt   O? fi8Oilitl0-l       kLlam 88 StOOk-
    YRTd8, OOndUOted O? OpO?wd    to? OOQpeIi8iLtiCnO? WOfit
    18 4 pub110 TM?ket, OOMlStl36   OS renr, or OttW    ia-
    olorunr, and their appwteaaaoer, ln whloh live oattle,
    rheop, mine, horser, nmler or goat8 we ?eomlvod, hold,
    01:kept io? 8dO OP rhlpment i.BOc~efae.      SeOtfOn8
    801 t0 811 iJlO1U81VOOf thi8 OhaptS? 8hfillMt #ippltt0
    l rtoakyd   of rhloh iha ama no?maUy atatlablr for
    hmndling livartook, aO1U8fV8 a? rum, alloy0 or
    &%88a&8 Wet8 18 1*88 than tV.IltythOUIMULd8quiN fOOt.
            “(b) 'IhrS.O?Oto?y Shd1 frothti&a to tim.      arOW'tda,
    after     rwh inqul?y 48 he doam neorrsa?y, the atookyHU8
    whioh oc&J*   rlthln fh8 toregoingdeflnitlon, 4n4 8h811 &lvr
    notio. thrreoi    to the 8tOOlyard me?8       OOnOO?2Ifkb,and
    give pub110 notioe thereof by pomtln6 ooplrr        at 8uoh
    notloo in the rtook~rd       and in ruoh other -et        b8 he
    amy deternine.      titer th. glr      of 8u4h notice to the
    rtookysrd    owner and to the pub1 i"po8 the 8toaksw-d 8hell
    naala rubjoot     to th8 plwl8lonr     of sclotfom 80). to SM.
    iILO1UlriV8,  Or this Ohapte? Until    like t&OtiM 18 f&iVrn
    by the Sao?mta?y     that 8uoh rtookymd 110 lcul;e?oomef8        I
    ~itbh     tha r0?0g0hg ddinition.~                               ;I

     Lkotlonw)cIl
                                                                                          ‘?.

                                                                                                \



     at   ruoh etooQml$                        That la UJ Btute when
     tha vulg!llng or                          8 8tOO'kpi?diP OO~bUOtd
     br a duly
             latto?liDed            &epr?taont    or&grnoy  ot the Stat8,
     th e
        Soont8?t,                 l
                           UFO28 ~~liortion  O? auoh dO~e?tW=t, O?
                tit ?Ogi8tS?     it  a8 l mrkot WOnOy to ? t& O
     WY&       of llr~rtook noolvrd~ln 8UOh rtookyrrrd,
            11c(
           1'                                                aad
     U 0118Uoh ?@iIt?atiOn      8UOh dbQr?tE@nt  O? ‘iiWOjr and
     t il mamberr t:.e?eo@ho11
                            i       b. aMMbl8   to alf the n-
     quln~ntr    of thlr ohapto?;     8nd upon tailura o? 8uoh
 nwrrtkent               al fi@oulturo,                       fags 8



          d.&Wta.nt, O? 48.Or        orth. mebrrr         th.?.of  t0 oo6ply
          with th. 0rd.r. O? th8 SeOnkry          uQd.t tk%8 ohrgtar
          h8 18 ~uthori8md     to revok.  the ?e~l.t?etion        ot rush
          6mp a ?tJz.nt o r a g a ll0
                                    ld ~to .nr 0?0.     suo h?8roeatlonu
          p?OVid.d                in         8rOtiOn        tl6   Of    thi8         tith."

          s00t1oYJ            a561

                   *lt          rhall bo              the    UPtJ      a?     mery        8tO&J.?d          om.r        ui$




          3.otIa3tlst
                   ~nvontlon of uafelr,dIrcrImInotor~,
                                                     or &~*ptIvr
          pr.Oti0.8

                  *(a) Tt rhalt bo unlawful for anr rtookyati owner
          M?ht       l$ ellO   Or?,dUlO?t0 ln(lallO ill O? U8. w Uld?,
          unjurtl~     di8O?%.dMtO~,    or d.oeptIvapraotlor or drrIoo
          In oonaeotloowith th. reoeirlag,
          or #allIn&on 8                           Oammi.8loi3          ba.18 Or 0th.
          watwlug,                     holding, d8llvrTJ,                     8hipmO.t.
                              at 8 8tOmrd,
          handling,In oOBl1Ilw.o
              a(b) Whh,nove?oomplalnt 18 ande to the 880?4Ita?r
          BJ ary p6?8Oa,  Oy nhoarvo?the ,COO?.te?t ho8 ?U8O?l
          to bolIrv* thaL    8nf   +took?.?d Qmd?, Pro?kat @@not,
          or deals? 18 vloletlng the pFOVi8iOn.     of 8ubQlVi8lOn
          (e), the mo?.tcry .fte? notion an4 full hearing met
          make an ardor that     he nhall o*a8* and berf8t rr0d8oon-
          tIauIa#8wh rlolrtloll      to the extent th.t th8 Soorettim
          ii!&8          that           it     40.8     O? Will         Ui.t.’

                   ‘Ph.         0.8.          of   BTAPFZXD         V8e       ViAUAClt,          a88   W.   S,   496,     in-
Volr.4 th. oomtItutIoa.lIt of                                          ths         P.oke?.an4 Stook~,s?d8                 AOt.
?h#   ~uYQOS.            Md            8OOp.       Of   th I 8 A&            W.8     4.80?1b.d         b;l!t?.     Chid
YUrtiO.        m           irr         there Word81
            "lb  Peoke?B and 8tOO~ti8 hot O? ml     SO.k8 t0
       ?.#ulatr the burlne88 of the-paakrrr done in lnto?8t.t8
       eomworo8 and forbid8 thm to on aue in Pniab, dirorir-
       InaO?J or ileospt1rapnstlemr & ruoh oomm.ro.,or to
       rUbjo. .ay p.?.on to W?..ro..bl.  J?njUdiO. thomin,
       or to 40 &w O? 8 nUrb.? of aOt8 tVOOntm1 pr10.8 OY
Dsparbmnt        o? AQIoultum,      9.g. 8




         88tablI~h.      mOnO9OlJ In the bulin.88r * * b
               "Tb8 AOt, tka?StOM, t-at8   tb8 VWiOU8      stOOk-
            Id8 O? the OoUnt~ 118gnat iUtiOn.1 public Utilf-
         F I.8 00 ~?Unote the tla* of c~'~~e?c.t?om.theZmnfJ.8
         and ira~r of the %-oat to thr ocm~uadr8 lithe      ?48t.
         Xt 888um.8 that  thy oonduota bU8km.8     att.ot.4     by
         8 pub110 use OS a national oharuoter and rub aot to
         national raylatloa. That It i8 a bu8Iacra w ithin
         tha paor of rur!e$~on by lmgialatlv~aotlad a.6
         ne 4180u881on.
                IB   pe88iEg OLL the   U..tiO.   Of int.?.ttt8 0W.1.?04
in   thi8    08.0,    M?. JUSti     h pt    d?.W8 tb folloriaq di8ttnO-
tionr
                 “COUWfll
                      to ?
                         lyp.llant           OitU8   06W.8 t0 8haf   that
         t?&WaOtioZl8 like thorn of the oofmI88loaeon or dral-
         a?8 hero a?o sot Inta?8tota oaimo?oo within the powar
         Of ~Il&'O88 t0 M@kth      The ohlof of three .rb lkqikIn8
         vae U. 8. 1'11U. 8. lV8, and &M.r.on v.a W. S., 171 0.
         8. MM.     hl8.8 0.8.8 WON oon81dDMd illthe Swift     0.8.
         8~14di8330.64et by thr Court .8 tOlht.1     (&h397)'.0,
         again, the lfns I8 dlrtlnot betmen thlr 088. and Xop-
         kin8 18. 0. 8., 171 W. S. 518. All that ~8 deolded
         thsn ma tkat the Iwo1 b~alnrss of oo~&8slon mm-
         Ohant    188 M t 00!2lW?OMOOll$ thr 8tDt.8,  l1 W if Uhat
         ths brokurs wers mploysd to 8.11 w&B aa object ct auoh
         OOmeLb?o** The brckara as?. not like tlk. d~fWidfh8 bo-
         ia?. u8, th.!!z..lv.8 %:a buy.?8 .nd mllorb.    '7h.J0x0~
         fU?nhhOd O*?Win rcOiiitif38to? t&b U108r        ThO?OfO?$
         thara a&ala tte OtiiBOt8of the ooabimtlc~n Of b?Ok.?r
         upon thm oomeroa vra8only Indlreot and tmtwlthin
         tha Aoh’*
                 ~OIl8t?.tiIl@ onoth.? dI8tInotIen, Pr, JU8tiO. htt
qUOtO8      88   fO11oW8 tratotttr0.8. Of ROOll 180 fllillOi8,887 c.
6.5041
               "The qU.8tim, I6 8hOtid b. observmd,   18 Wt with
         ?.898Ot to the brtblltOr t!!.pOM? Of COII&?.8.t0 ?.-
         &at@ int.?8tat. oodcmarooO,   but whether a port:otiW
         UW8iW      Of 8tate 9OW.r illVfOW Oi it8 ZhMtU?..nd Op.?-
         .tIon n&et   bo do.cmd to k In oontliot  with thI8 m?a-
         mo ualuthe?It~.”
                 t
                                                                     267

Wpartffimt or kgrloulturo, page T




          ?lnall~,   Nr. fustlo.   Tart, oonoludosr
          *As alr8aey nOtee, th. wore *oosmero.* when u8.e
     in th. Aot 18 e8tin6e to b. lnterstatr aAd toreign
     0onmero.. It8 pr0Vlslon8 are oarefullr d,rawAto.ap-
     ply only to those praotIo68 and obstructions nhfoh”in
     the judgment of Congress ar. lfk.1~ to affect lnter-
     stst.~oomm.ro. prajudloiall~. Thus oonstrued and ap-
     plird, we think the Aot olearly rithln:CongressloAal
     Power and ralie.*
           In the oase or LDGU vs. ?UURERB mm     COKPANT, eaS
V. 8. 60, the Onitob Statrs Supnm. Court 0oAsld.r.d a atatut.
ot..th.Stat8 oi North Dakota, Whl0h required p~ohasers of gralA
to obtain a lloense and pay a llornss f.. and tO act uAd.r a
e8tin6e system of grading, lnsp.otloa and weighing, aAd subj.ot-
lAg,.th.prlo.8 pale and th. pmit8    made to r6gultition. The
n.Sjo?lty o? the Court, speaking through 1IEr.
                                             Justlo. Dar, held
that the business Oi the North Dakota MSoOfatiOA lnrolred 1A
the 0~189, inoluding th. buying of the grain In North Dakota by
th. AS6ooiatioA, was lnterstato oommer0e, and thus th. North
Dakota StetUtS Was a dlraot burden OA interstate 0Ommer0e. m.
majority Opinfon announosd the prlnolpl. that .v.A when th. par-
tloular sub eot remained unr.gu1at.d bl Congress, a stat. 0aA-
AOt bUrd.A Aterstat. oO8mI6rOe  in the gulso of polio. rrgulations
to protoot th. rrltar. of her propl.. We quot. as follows from
th@ -jOrity Opinion rh6relA the oar. of KerohaAts Ex0hang.w.
Uirsouri, g4S U. 8. 363, WES dlst$nguish.d&
           "Nor is thr appellants’ oontentlon upheld by
     the eSOfSfOA O? this 0OUl-t iA YSrohantS ExohaAg. v.
     k!fSSOtUf, 848 0. 8. 365. IA that oas. this oourt
     Su8talA.d the oon.titutfonalIty ot a statut. of
     MiSSOWi providing that in Oft188 harIng more than
     s.v.At~-tire thouaane inhabitants buildings used
     for ths storagr o? grain shall b. d88EOe pub110
     warohous.8; and prok&bltlng the isaw or weight
     oertiffoates by other than authorized bO dad state
     weighers. W. hold that the stat. st~t;f&~~~
     violate the due process alauae or th
      oo~eroe alaus. of the Federal COAa f Ut oA* -therm
      nore, ;t was heId tbnt th. act, und.r the fact8 of
      that oasr, a;* not rf.olate the WAited States Orsin
       standards Aot, ag the latter did not.,r6gufate**hhihgi
       aAd, for r.asoAs stat.d,~dld AOt 1IOlQt. th. United
      statos Warehouse A0t. Th. sot, therm IA qu.stioA,
       did not undertake to regukto the bUYlAg of grain
       iA :nter8t6te c~eroe~    Aor to _l6ij a liosnee tQx
       UpOn the privilege, Aor to $1~ the Pmflt Whloh oould
                                                                            2ss



Department          o? Agrleultar0, pagr 8


         be realizee OA grain bought,        8hfpp8e   SAe   80ie    :A
         interstate eommercw.~
                   fA a e:SSOAtfAg OpinfOA by Mr. hl.t$o. BraAdels, OOA-
0tUr.d        iA   by Mr. JUsti   ROh.8 aAd Mr. Justlo. alarke, It is
sale:
              Whether tie purohasu inro1t.d in thls~ sass
         were intrastate or iAtOTStat8 oommeroe w. neee not
         eeofee. Bsr the iaots that the sale or a purahase
         18 part o? a trSAra.tloA in in~qstat.8 oomneroe doss
         not preoluee       applloetlon of d&t*    l~pee~io~        Laws,
                       he8 oes~pld the rlele, Or the stats
         uulssstlongrsss
         re ulatlons elreotly burden laterstate oomerse.      Thst
         AO fthsr orthese sX8eptlOnr applies hors eppears ?nm
         the essoription or the operation Q?mk e8rl      aAeiState
         Lsws given b&m IA the opinionq? Judge    Ndon.+*+*

                   It is thus ...A that both thr majority aAd minority
opl~lo~s IA this oaes reoognlzed  the wlldlty o? state l~spea-
tlon laws u~lass Oongress had oooupled the il.14 or unless
th. stat. law dlreotly burdeA8 interstate oomme~e.    The majority
was o? the opinion that the business  lnrolred was interstate
oommroe md that the North Dakota Statute    dlrsotlp burdened
itr whereas,the minority 00tie poroelve 00 btlrd.AlAgof inter-
stat. oomneroe bf the etatut..
          The one. a? XERQBIu(pIsXE'XANQIIvs. MISSOURI, 848 0.
9. 363, elstlngulshee by Hr. Justlor Day in the L&e    oaso, supra,
l~rolred a statute 0r Ltissourlrelating to the lnspeotloA aod
welghlng or grain and deo1or.d that IA oltles o? ram0 than serentp-
rir. thOUSaAd Inhabitants all bulldiAga us.4 ror the storage or
tmAIJ?OrrfAg O? RraiA Or df??COnt 0111.SS,?Or a OOiILpSLisatfOA~
shall be eeemee pub110 warehouses;  and, prohibited under severe
peAalti8s sly person, OOrpOratiOA or a.SOOfatfOn, other thaA a
duly authorized and bonded state weigher, to lssne any wslght
sertl?loate ror grain w.ighse at any ramhouse or llarator in
this state.
                   Yr.   JustlosBraAdele in dellrerlAg the opiniono? the
lourtesolarser
              “The regulationo? velghts and measures with a
         view to prorenting snub and ?aollltatlng oommerolal
                                                                      269




    trsnsaotlons is en exorolee    of the polfce power.
    + ’ l 68OtiOA   63 do.8 not violnt. the ootmero.
    olauee of the OOAstftutfOA~ Th. OOAtMtiOA thF.t
    it doe8 WM mSt8e b.101 Wl.ly       011th. grOUAd
    that the pmhfbltloA 88 appllre to grain r8d70e
    from or shipped to Folnts without the State, bur-
    dens lAterst~te oommoe.       It olesrly does net.
    l l  * But the addltlanal contention   1s aude here
    that .ll stste   mgul~t:oA of the welr~lag    o? grain
    was 8upcrsa4ce   by thr :AitOe States Creln Standards
    iot yqryee     August 11, 191g, 139 EtsASii). Thrt
    Iiot        relates lxolu8lvely to the esteblls~~ent
    by the Secretary of iLgrioultureof, 6teAderds of
    quality cad OondftfOA~ It doesnot IA any way re-
    fer to the relghlng   of grain. &id psrt b of Chop-
    ter 313 l l * leek88Icenlfest   the purpose a? Congraas
    not to supersede etote laws for the lnspeotlcA and
    wel$hLng of greln but to ooopsrott with state cf-
    ?lolnls ohbrgee wIth the antcroenant of suoh state
    laws. The SllsscurlAot Is not aupereeded by or in
    oonillot with th. Federal leglsl~tlon.~
          The holding IA this   ease OA   the
                                           propaaltlon thertthe
        aot                                                                            2wo.   .




D4pertn4nS       or   Agrloultur*, peg4 10



and    adranoea, The aourt held that ruoh burlne88. or ooaugmtion
of    the   8orarsl
                 aesbers cl tbr 688ooiatlon  we.i not intsmtatm
ooff854ro4 and thct the sber~an Anti-hurt   Act did not aover,  and
we8 not Intended to oover,     8ny kind of agrewmnt b&neon those
rngagodIn      8uah obouptlom,  notwlthstendla~ suoh represented
unleriti nrtrelnt end sonopolI48 vlthln thr purvl4u of the
!ihermnnAnti-Trust     n8t. In d4lIvrrI~ th4 o$lnion of thr ootirt,
Yr. Jurtlor Fookhem. deolarrd ?t ~8~48 590,391, !Wit

               "'The44111fl4Of PB 8rti414 4t it8 d88t_IElatiOB,
        rhloh    hsr b4lB 84nt from anOther    State,    vhll4 It ?wJ
        E4 regerded &I aa lBteretrt4 8aloin4 on4 rhioh the
        importerV&8 entitled to K&B, yet th4 urvlo.8 of the
        IndIridual amplayed at the place rLarr the utiole           I8
        @old er4 not 80 oohneot4d with the 8ubject 8Ozd a8 to
        mk8    thm 4 POrtiOn   Of iBt4rBtnt4     (105Z4r04,  nnd 4 OOIU-
        bin&tios in rtqard to tbo mount to be chrrgsd for auoh
        SS?-ViOO   18 not, thenicra,    8 ooizblnatlon ln r48tMlnt
        o? that tr8dO  or   001~eero4.  Orantlng thzt the cattlr
        thWn84lr48, beoauro oosing ?Z’OZanother Stste,       fira
        srtlole8  of lnteratntr oo~srooe, yet it dosi not
        thcrefoh   hollow that brtoro their relr all psrronr
        ~erfontin~ rervices     in any Way oOM4Uted  v$~,tf”
        are thrm84lrer engo&        la thet oCEE4ro4
        thafr lg r r emntr    wrong luoh other relativeto ‘theOCB-
        pBB8etiOB to be charged for their sanloor         tire told
        a8 agrecorlant8   made In rrstrafnt ci intrrrt~to trade.
        Th. OC4t8l1481Orl  4g4nt  IB 8Olllng the atttle   for their
        ouaw rImply eldr him in flndlng a mrkat;          but the
        faoIlltle8 thue nffordod      the owner by thr agent    arr
        not ot ruoh a nature a8 to thereby sake that agent
        an lndltidua~ en64844 In Interrtato oomeroe, nor 18
        his 4grrrzentwlth othsr8 sageaed in the 8854 burl-
        fm88,     48 to the term8 upon whloh ther would prorId
        the84 faellItl48, rondorodvoid 88 l o o ntmo t in
        rsrtralnt oi that oo4ss4r04g Even ell aipeslr.ent6
        raong bUf4r8 O? eattle      ~TOEIothar 8tRt48 cn no%
        neom88arll# a vlolatloa oi the cot, although ruoh
        4geea;*nt8     may undoubtedly lrf4ot ttuit   oommeroe.
             l'Pheoherg ef the sgent on aooounta? hi8 8ortlor8
        lro nothing mar6 thrn ohrsrgerSor 4idr OT f4OllitiO8
        iurnlrhod the owner vhenbr hi8  object may br the
I
I
/.    I                                                                          271


     Department       o? Bgrloulturo,    page 11


            more eailly and readily aooompll8hed. 0hargs8 ior the
            trenrportation or oettle between alfrrrrnt Stat48 are
            ohargee ior doing 8OQ4thing uhloh I8 one a? the fOW8
            o? end which ft841f ooB8titub48 fnter8tatr trede .or
            oommsroe, whllo ohergs or OarmpI88lOB8beeed UpOn
            84nloer perform44ror the owner in 4rr40ting the eale
            o? the oettl4 en not dlreatly oonnectsd with e8
            fomilng part o?, Intsrrtate oommerco, elthougb the oet-
            t10 may hero oom4 raw enother stetr. Charger for 88r-
            vi048 o? thir Mtun   do not hmdiatoly   touah or act
            upon nor’do ther dlrootl~ affrot the 8ubjoOt o? the
            tranrportatIon. Imdlraotl~ and l8 QB inOidCtBt,thay
            mar lnheaae the ooet to th4 ovner o? th4,oattle In flnd-
            ln(ll market, or they mey add to thr prloe paid by a
            puroharar, but ther are not oherger whloh are dlr4otly
            laidI@OB the artioh  in the OOUFIOOf tnn8portatIon,
            ana vhloh are charger upon th4 oom4m4   lt8elft they
            lr4 oharger ?Or the ?aollIti48 given or prorlded the
            owner In the cour84 O? th8 mOvm4Bt from th4 horn4
            8itU8 or the artiole to thr plea4 ana point where it
            I8 6Oid."
                   Bubeequently, the Vnited       State8  auprrar Oourt in the
     oase   or   swxn    AaD    CckTAm  WI. v. 6.    196 Va. 8. 376, held that
     a oomblnatloa o?          l dominant proportfon o? the Coalers in fresh
     Eeat throughout thr Vmibed    Staten, In a meaner oondemued br the
     Sherman Anti-Trust Aob, We8 within the moanin& thereof, for th4
     roa8on that when oattle are cent from 8 plaoo in one stats, with
     the lxpsotatlon that they will 4nd their transit, after purohass,
     in another rtatr, and when in rtfeot    they 40 80, with only ths
     iBt4lVUptiOB   n4oe88ary to find e purohersr et the stookyard,
     thir b4Ing a oonstaBt1y reourriq oour84, it oonrtftutrb lnter-
     8tat4   oommero4.   In holding thi8 oomblnatlon to b4 within th8
     oondemnetlon of the Sherman Anti-Trurt Aot, ths oourt dlstla-
     &uiBhed the HopkIn 78. V. 8. Oe80, BUpra, l8 iO11Ov81
                   "So, e6aln, the line IS      di8tiBOt   between this
            oam and Ropkfn8 v8. V. 5. ,171 Va. 5. 578.            All that
            va8 deoldsd them We8 that the looal bWiBe88    of oom-
            ai88iOB merohants We8 BOt OOIdm4rO4UQOBg thr 8tet48,
            4V4B ii OIBOf the broker8 WR8 UnpiOy4d to 8411 W48
            an objeot of ruoh oomeroe.     The broker8 vero not
            like the dei4ndantr betore.U8,  th4m841V88 the buyer8
            and 84114r8. ThOy OB)J ?Urul8h4d 04rtaiB ieoi1iti48
            iOr the 8e1.i Therefore, them lgaIu the rffeotm o?
            the oomblnctlon o? broker8 upon the oomeroe wa8 only
            lndlreot end not within the Act.:
                                                                           272’   .




Department   0s   ~rloulturr,   pa86 12




           FiBally, ma b~phe8128 the aaelysle by’!?. Chief
Juetica Taft in the Stafiord Ce84, of th4 trua.pm~ora end
8OO;:S Of the FeOk4r8 end Stookyerd8 LeW8. At peace 514 a~4
513, the Opinion r4sd8I
            -3%~ ohisf 4~11 fcerad 18 the moncpoly 0s the
     p8OkSr8, snebllng them unduly and erbltrarily,to
     lower prIcS8 to the ohippar who 06118, and unduly
    end erbItrerlly to inoree8a the price to the FOB-
     Buo14r who burr.       Congrrar thought that tha.pmer to
    maintain thle monopolf ~8: mid84 br ooatrol Of the
     8tOCkrard8.      Anothar evil whloh 18'8ougtt to ;rorldr
    against by the not, 148 lxorbltent oLLHrge8,du~1108-
     tlom 0s OOIURIBBIOBB,aa04ptlr4          practicer in rrap4ot
    of $rloe8, iB the pea6age Of the liv48took through
    tt@ 8tCOkyard8,       811 E8d4 poi4aib18by 0011UBiOn         b4-
    tram the 8tookyard8 F.eBRR48i4nt          ena tli44OmIl88lon
    rne~, 011 the one bond, and the packer8 and det~sr8 on
    the other. ~X$ea848 inourred in the pR8irOg4through
    the atookytm9 Becaesarlly reCuca the rrior recalvad
    by the chipper,       and inorsu8a    tba pica   to be paid by
     the   c0n*us?L:0r, If they h lxc;rbitcint     or UBr48E,OBbb14,
    they are an undue burden OB the ocmero8             whioh the
     8tOOklyhrd8   en   inteUd4d   t0 faCi~iht@.       isBY UBjU8t
    or dsoaptlva preotlce or oolrbinetlonthat unduly and
     direotly SnhaBc48 thea 18 8~s UBjuet ObStruOticB to
    thlst oo!meroe. The e&per            whose live stcok are be-
     ing aered for and 8016 in the rtookyarde mrket 18
     ordIB4r1ly not prersntot the sale, but 18 far 5wry
     in the ?leat. I?@ 18 ~hOllp c?4r4:1&4ilt OB the 408"18-
     81OllESSB. Ths packer8 and their agents and tie drnl-
    or8 who an tko buyer*, are et the elbow of the oom-
    5i881on zaa, and thalr ralntlone nm OCBntUat                and
     01086. The oontrol thst         the  p"ok@re hors hard in the
     8tOCkytWdB by rbU8On Of OWB4~8h1p &LB6OOB8teBt Ue4,
     the MlttlOn of landlord tt~dt8ru~tbetvwa the 8tOO&-
     ySra8 owner, on the on4 ma,            end the o0tmlta8lo~      ~47
    and the @salerr, OB the other, the power Of a88lgBF
    rsnt    0s pan8 and other feollltie8 by that owner to o~ic-
    m18810n a*~ and deal4r8, 411 oreetr 4 rltuatlcn ruii
    0s opportunity end te2tpte~lonto the ~r45u4106 0s the
    eb8SBt 8hiFr4r end OwB4? iB the BOglOOt Of th4 11vS
    8tOOk,     ln the ftalaiidS Of the ~14, ln the exorbi-
    tant prioer obtained, in the U3r4t!BOnablSB488              Of the
    ohtrgerfor 84rvlorr rendered."-
Department 0r Agrloulture, page 18




          The looal bwlnarr 0r livertook oomml88ion oom-
pani88, merehant8, 6aalem or brokorr , 18 not’intrrrtata
oonmmro*~ thir rar reoogniaed and r0arrlrma  in thr adit
Oa8. and by Yr. JU8tiOO ‘hit in the Stafford Oaar, the lat-
ter upholding thr OOn8titUtiOMlit~ Of thhr;hek.r8and
Stookyardr rot)
          ma 8U8t~hbUJ Or th0 OOn8titUtiOMlitY    Or the
koken   and EltOOk~Z'd8Aot in tha Stafiord oa80 -8 prwiired
upon thr pro rition that it8 protiriopr l?plf only to prao-
tlooa asoot rag intrrrtate oommero~ prrjadfoially~
           The rogulatlon 0r wright8 to prevent rmad or in-
aoouraoy ir a valid #xerolre of the polio@ porrr of the
State and doer not burden intemtate oommeror nerrlj beoauee
the pWblOt8 lnrolmd lpaybe reo8ited rroa or rhipped to
point8 ulthout the Statei
          The applloatlon 0r state reipletory law8 maot8d
under thr pollee powrr 18 not prso~udsd unle88 ruoh law8
bnrden Interstate 001kJlOrOO Or enlerr bOngrtJ88ha8 OOOUpiad
th8 iiOld.
          ft 18 our OOnddered OplniOn that the appllOatiOn
0r the atatutea 0r Tesa8 prrtalnlng to welghtr and wrlghlng
.qulpnwnt, and to pub110 wrigherrr,to the bU8ine88 or rtook-
yard8 in Texas lntolrlng -weighing transaotlona and to thr
bU8iIle88Of limatook OOti881O!l OOlEpMiO8 in Teal, Will
not burden interrtats oonnuoroOo Thererorr, auoh stOok~6rdr
and oomt~i88lonoompanfos, and their employarr, are rubjeot
to those 8tatUte8 prorldrd that aOngr@eS h48 XlOtOOOUpied
ruoh ii8ld 0r lrgl8lation In thr rnaotmant or the PaOker8 an&
Stookfardr Aot.
           TIIOinolwion or a rorwenoe   to welghlng in the
paokorr aud Stookrard8 Aot dM8 llOt r@pteSMit, iIlOUr O~illiOn,
~1 attempt  to, or an aotual oooupation or, thla tiold of leg-
i818tlon. A88UBiIl&that 00$5re88 SklfOOOUpt lwh thld,     a8
applied t0 Tsu8 lire8tOOk OOUlWi88lOnoOD&'=iierazld8tookyardrr
whloh We do not QODOld~,  W8 are unable to pOto@iV8 WhOrOin
the applioationOf tha T@X88 8tatUtO8 Sdatikl&ft0 WOighin&
                                                                           25’4

        Department oi Agrioulturs,   pago 14


        would oontllot with the paramannt  authority reprrrentrd by
        the Paokers and Stookyardr Law. That aot oont,alnsno pro-
        vision a8 to the Inspection and supervision ot the welghl$
        and weighing equipment urred,no method whereby the aoouraoy
        and honesty of the weighing equipment may be aaorrtalned,
        and no pmaedura analogour to that of the Tosar rtatuter,
        whereby the owner and the eeller of the llvestook may hare
        rOoours0  agalnet a dishonest or inaoourate oeigher. The
        only   roteotlon therefrom under the Paakars and Stookyard8
        Aot 1e06 In an appeal to the Searstarr    of Agrioulture, with
        no method provided whereby thlr ot?lolal may kndw whet&r
        or not the wefghlng has born honest and aaaurate.     Thr lm-
        praotloablllty or proteotion or reoourm lg a lnit   dlsh a ner t
        or Inaaourate welghlng in this manner &8 obrlour when the
        great number of indirldual             transaotlonr are oon-
        8ld8Z'edr Ooneequently, 18 arm un ;ling to belle?e, and _   to
        hold, that th8 Paoken end StOOK~aM8 Ast m8 aO8lgnea to,
1       or 40~8, reprosent an oooupatlon by the Federal government
        of tha rleld or legislation pmtainlrig to pub110 wsighrrr
        and to weight8 and meaaurem, whloh would render lnapplloable
        the laws of Tecaa on this important aubjeot.
                  A88llmlng,therefore, that    the eIilplOy8eO
                                                             Of live-
        rtook OOUUIllS8lOnOOmp6n108 au4 8tOOkyard8 in '%X&8 errow
        renloes definitely piaolng them within the dalinitf:   ou 0r a
        publla weigher and hence subjrat    to the regulatory protieions
        or the applioable 8tstutes  or Texa8, you are re8p30trull~
        advised that it is the opinion of this dapartmsnt that ruoh
        employees  are subjeat thereto, notwlthstandlng their employrre
        may some wlthln, and may operato under, the Paoken and Stook-
        yards Aot.
                  It 18 llkewlse our opinion, In an8war to your 8eoond
        queatlon, that euoh oompanlas are rubjsot to the rtstutea oi
        Texas, and to suoh supenlrion by your Department a8 authorized
    ;   thereby, pertaining to walghtr and weighing equipment.
    i
                                                   very truly   your8